Case 3:20-cv-00137-MMH-MCR Document 12 Filed 03/27/20 Page 1 of 2 PageID 50




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   LANCE GARDENHIRE, individually and
   on behalf of all others similarly situated,

                 Plaintiff,

   v.                                                     Case No. 3:20-cv-137-J-34MCR

   W.S. BADCOCK CORPORATION,

                 Defendant.



                                 ORDER OF DISMISSAL

          THIS CAUSE is before the Court on the Joint Stipulation of Dismissal (Dkt. No. 11;

   Stipulation) filed on March 26, 2020. In the Stipulation, the parties request dismissal of

   this matter with prejudice. See Stipulation at 1. Accordingly, it is hereby

          ORDERED:

          1.     This case is DISMISSED with prejudice.

          2.     Each party shall bear their own costs.

          3.     The Clerk of the Court is directed to terminate all pending motions and close

                 the file.

          DONE AND ORDERED in Jacksonville, Florida this 27th day of March, 2020.
Case 3:20-cv-00137-MMH-MCR Document 12 Filed 03/27/20 Page 2 of 2 PageID 51




   ja


   Copies to:

   Counsel of Record




                                       -2-
